Case 2:20-cv-06897-RSWL-AS Document 1 Filed 07/31/20 Page 1 of 9 Page ID #:1




 1        CENTER FOR DISABILITY ACCESS
          Dennis Price, Esq., SBN 279082
 2        Russell Handy, Esq., SBN 195058
          Amanda Seabock, Esq. SBN 289900
 3        8033 Linda Vista Road, Suite 200
          San Diego, CA 92111
 4        (858) 375-7385; (888) 422-5191 fax
          dennisp@potterhandy.com
 5
 6        Attorneys for Plaintiff
 7
 8
 9                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
10
11        Andres Gomez,                          Case No.
12                Plaintiff,
13                                               Complaint For Damages And
            v.                                   Injunctive Relief For Violations
14                                               Of: American’s With Disabilities
          Payless Car Rental, Inc., a Nevada     Act; Unruh Civil Rights Act
15        Corporation; and Does 1-10,

16                Defendant.

17
18            Plaintiff Andres Gomez (“Plaintiff”) complains of Payless Car Rental,
19    Inc., a Nevada Corporation; and Does 1-10 (“Defendant”), and alleges as
20    follows:
21        PARTIES:
22        1. Plaintiff is a visually-impaired individual and a member of a protected
23    class of persons under the Americans with Disabilities Act. Plaintiff uses JAWS
24    to access the internet and consume website content using his computer, as well
25    as Talkbalk or similar software to navigate websites and applications on mobile
26    devices. Plaintiff is legally blind 1 and cannot use a computer without
27
28
      1
       Plaintiff uses the terms “visually-impaired” or “blind” interchangeably to
      refer to individuals, including himself, who meet the legal definition of

                                             1

      Complaint
Case 2:20-cv-06897-RSWL-AS Document 1 Filed 07/31/20 Page 2 of 9 Page ID #:2




 1    assistance of screen-reader software (“SRS”).
 2      2. Defendant Payless Car Rental, Inc. owned or operated the Payless Car
 3    Rental (“Car Rental”) located at or about 2501 N Hollywood Way, California
 4    in July 2020.
 5      3. Defendant Payless Car Rental, Inc. owns and/or operates the Car Rental
 6    located at or about 2501 N Hollywood Way, California currently.
 7      4. Defendant Payless Car Rental, Inc. owned or operated the Car Rental’s
 8    website in July 2020.
 9      5. Defendant Payless Car Rental, Inc. owns or operates the Car Rental’s
10    website currently.
11      6. Plaintiff does not know the true names of Defendants, their business
12    capacities, their ownership connection to the property and business, or their
13    relative responsibilities in causing the access violations herein complained of,
14    and alleges a joint venture and common enterprise by all such Defendants.
15    Plaintiff is informed and believes that each of the Defendants herein,
16    including Does 1 through 10, inclusive, is responsible in some capacity for the
17    events herein alleged, or is a necessary party for obtaining appropriate relief.
18    Plaintiff will seek leave to amend when the true names, capacities,
19    connections, and responsibilities of the Defendants and Does 1 through 10,
20    inclusive, are ascertained.
21
22      JURISDICTION & VENUE:
23      7. The Court has subject matter jurisdiction over the action pursuant to 28
24    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”)
26      8. This court has supplemental jurisdiction over Plaintiff’s non-federal
27
28    blindness. (visual acuity of 20/200 or worse.) Some individuals who meet
      these criteria have no vision, others have limited vision.

                                             2

      Complaint
Case 2:20-cv-06897-RSWL-AS Document 1 Filed 07/31/20 Page 3 of 9 Page ID #:3




 1    claims pursuant to 28 U.S.C. § 1367 because Plaintiff’s Unruh claims are
 2    formed from the same case and/or controversy and are related to Plaintiff’s
 3    ADA claims. A violation of the ADA is a violation of Unruh. (Cal. Code §51(f).
 4        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b). Plaintiff is
 5    a resident of the District and Defendant is subject to personal jurisdiction in
 6    this District due to its business contacts with the District, and a substantial
 7    portion of the complained of conduct occurred in this District.
 8
 9        FACTUAL ALLEGATIONS:
10        10. Plaintiff is a legally blind person and a member of a protected class
11    under the ADA. Plaintiff is proficient with and uses SRS to access the internet
12    and read internet content on his computer and mobile devices.
13        11. Plaintiff cannot use a computer without the assistance of screen reader
14    software. (“SRS”).
15        12. The Car Rental is a “brick and mortar” facility in Los Angeles, California
16    open to the public, a place of public accommodation, and a business
17    establishment.
18        13. The Car rental offers websites and digital booking as some of the
19    facilities, privileges, and advantages offered by Defendants to patrons of the
20    Car Rental in connection with their patronage at the Car Rental 2.
21        14. Among the services offered include: details about vehicles and the Car
22    rental itself, location and contact information, information about rates and
23    availability, car rental policies, and offers the ability to quickly book a car
24    without any ambiguity as to the amenities that would be available to the
25    patron.
26        15. Plaintiff was a prospective customer who wished to access Defendant’s
27
28
      2
       This website could be accessed at: https://www.paylesscar.com/en/home
      as of July 2020

                                               3

      Complaint
Case 2:20-cv-06897-RSWL-AS Document 1 Filed 07/31/20 Page 4 of 9 Page ID #:4




 1    goods and services and rent a car.
 2      16. Plaintiff visited the Car Rental’s website in July 2020 with the intent to
 3    check out the vehicle rental prices, Car Rental information, special offers and
 4    promotions.
 5      17. When Plaintiff attempted to navigate the Car Rentals’ website, Plaintiff
 6    encountered numerous accessibility design faults that prevented him from
 7    navigating the site successfully using SRS. Investigation into his experience
 8    revealed barriers, including, but not limited to:
 9                    a. Lack of a button/link/function to adjust the website format
10                        to one that is fully readable by SRS and/or to adjust the
11                        font.
12                    b. Numerous images on the website lack a text equivalent
13                        readable by SRS.
14                    c. The website contains form controls without labels.
15                    d. The website contains empty and redundant links resulting
16                        in additional and inefficient navigation by SRS users.
17                    e. The website contains heading without content resulting to
18                        confusion to screen reader users.
19                    f. The website contains empty or redundant links resulting in
20                        additional and inefficient navigation by SRS users.
21                    g. The visualization of the webpage contains impermissibly
22                        low contrast enabling differentiation of background and
23                        foreground elements
24                    h. Inaccessible elements create confusion in navigation that
25                        renders even the ostensibly “accessible” aspects of the site
26                        to perform irregularly and creates navigation difficulty in
27                        utilizing those ostensibly “accessible” elements.
28      18. Currently, the defendants either fail to provide an accessible website or


                                              4

      Complaint
Case 2:20-cv-06897-RSWL-AS Document 1 Filed 07/31/20 Page 5 of 9 Page ID #:5




 1    Defendants have failed to maintain in working and useable conditions those
 2    website features required to provide ready access to persons with disabilities.
 3      19. Despite multiple attempts to access Defendant’s website using his
 4    computer and mobile device, Plaintiff has been denied the full use and
 5    enjoyment of the facilities, goods and services offered by Defendant as a result
 6    of the accessibility barriers.
 7      20. Plaintiff personally encountered accessibility barriers and has actual
 8    knowledge of them.
 9      21. By failing to provide an accessible website, the defendants denied the
10    plaintiff full and equal access to the facilities privileges or advantages offered
11    to their customers.
12      22. Plaintiff has been deterred from returning to the website as a result of
13    these prior experiences.
14      23. The failure to provide accessible facilities created difficulty and
15    discomfort for the Plaintiff.
16      24. If the website had been constructed equally accessible to all individuals,
17    Plaintiff would have been able to navigate the website and check out the
18    vehicle rental prices, Car Rental information, special offers and promotions
19    and rent a car.
20      25. Additionally, Plaintiff is a tester in this litigation and seeks future
21    compliance with all federal and state laws. Plaintiff will return to the Car
22    Rentals’ website to avail himself of its goods and/or services and to determine
23    compliance with the disability access laws once it is represented to him that
24    the Car Rentals, its website, and its facilities are accessible.
25      26. Plaintiff is currently deterred from doing so because of his knowledge
26    of the existing barriers and his uncertainty about the existence of yet other
27    barriers on the site. If the barriers are not removed, the plaintiff will face
28    unlawful and discriminatory barriers again.


                                               5

      Complaint
Case 2:20-cv-06897-RSWL-AS Document 1 Filed 07/31/20 Page 6 of 9 Page ID #:6




 1      27. The barriers identified above violate easily accessible, well-established
 2    industry standard guidelines for making websites accessible to people with
 3    visual-impairments that use SRS to access websites. Given the prevalence of
 4    websites that have implemented these standards and created accessible
 5    websites, it is readily achievable to construct an accessible website without
 6    undue burden on the Car Rental or a fundamental alteration of the purpose of
 7    the website.
 8      28. Compliance with W3C Web Content Accessibility Guidelines
 9    (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
10    standard that has been adopted by California courts for website accessibility.
11      29. It’s been established that failure to remove these inaccessible conditions
12    violates the ADA and California law and requiring compliance with industry
13    access standards is a remedy available to the plaintiff.
14      30. The website was intentionally designed, and based on information and
15    belief, it is the Defendants’, policy and practice to deny Plaintiff access to the
16    Car Rental’s website, and as a result, deny the goods and services that are
17    otherwise available to patrons of the Car Rental.
18      31. Due to the failure to construct and operate the website in line with
19    industry standards, Plaintiff has been denied equal access to Defendant’s Car
20    Rental and the various goods, services, privileges, opportunities and benefits
21    offered to the public by the Car Rental.
22      32. Given the nature of the barriers and violations alleged herein, the
23    plaintiff alleges, on information and belief, that there are other violations and
24    barriers on the website, and/or at the Car Rental, that relate to his disability.
25    Plaintiff intends to seek removal of all barriers on the website and at Car Rental
26    that relate to his disability. See Doran v. 7-Eleven (9th Cir. 2008) 524 F.3d 1034
27    (holding that once a plaintiff encounters one barrier, they can sue to have all
28    barriers that relate to their disability removed regardless of whether they


                                              6

      Complaint
Case 2:20-cv-06897-RSWL-AS Document 1 Filed 07/31/20 Page 7 of 9 Page ID #:7




 1    personally encountered the barrier).
 2      33. Plaintiff will amend the complaint, to provide further notice regarding
 3    the scope of the additional demanded remediation in the event additional
 4    barriers are uncovered through discovery. However, please be on notice that
 5    the plaintiff seeks to have all barriers related to his disability remedied.
 6
 7    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 8    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 9    Defendants.) (42 U.S.C. section 12101, et seq.)
10      34. Plaintiff re-pleads and incorporates by reference, as if fully set forth
11    again herein, the allegations contained in all prior paragraphs of this
12    complaint. The Car Rental is a public accommodation with the definition of
13    Title III of the ADA, 42 USC § 12181.
14      35. The website provided by the Car Rental is a service, privilege or
15    advantage of the Car Rental‘s brick and mortar facility.
16      36. When a business provides services such as a website, it must provide an
17    accessible website.
18      37. Here, accessible an accessible website has not been provided. A failure
19    to provide an accessible website is unlawful discrimination against persons
20    with disabilities.
21      38. Under the ADA, it is an act of discrimination to fail to ensure that the
22    privileges, advantages, accommodations, facilities, goods and services of any
23    place of public accommodation is offered on a full and equal basis by anyone
24    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
25    § 12182(a). Discrimination is defined, inter alia, as follows: “A failure to make
26    reasonable modifications in policies, practices, or procedures, when such
27    modifications are necessary to afford goods, services, facilities, privileges,
28    advantages, or accommodations to individuals with disabilities, unless the


                                               7

      Complaint
Case 2:20-cv-06897-RSWL-AS Document 1 Filed 07/31/20 Page 8 of 9 Page ID #:8




 1    accommodation would work a fundamental alteration of those services and
 2    facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).”
 3       39. Here, the failure to ensure that the accessible facilities were available
 4    and ready to be used by the plaintiff is a violation of the law.
 5       40. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
 6    set forth and incorporated therein, Plaintiff requests relief as set forth below.
 7
 8    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 9    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
10    Code § 51-53.)
11       41. Plaintiff repleads and incorporates by reference, as if fully set forth
12    again herein, the allegations contained in all prior paragraphs of this
13    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
14    that persons with disabilities are entitled to full and equal accommodations,
15    advantages, facilities, privileges, or services in all business establishment of
16    every kind whatsoever within the jurisdiction of the State of California. Cal.
17    Civ. Code §51(b).
18       42. The Unruh Act provides that a violation of the ADA is a violation of the
19    Unruh Act. Cal. Civ. Code, § 51(f).
20       43. Defendants’ acts and omissions, as herein alleged, have violated the
21    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
22    rights to full and equal use of the accommodations, advantages, facilities,
23    privileges, or services offered.
24       44. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
25    discomfort or embarrassment for the plaintiff, the defendants are also each
26    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
27    (c).)
28       45. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights


                                               8

      Complaint
Case 2:20-cv-06897-RSWL-AS Document 1 Filed 07/31/20 Page 9 of 9 Page ID #:9




 1    set forth and incorporated therein, Plaintiff requests relief as set forth below.
 2
 3             PRAYER:
 4             Wherefore, Plaintiff prays that this Court award damages and provide
 5    relief as follows:
 6          1. A Declaratory Judgment that at the commencement of this action
 7    Defendants were in violation of the requirements of the ADA due to
 8    Defendants’ failures to take action to ensure that its websites are fully
 9    accessible to and independently usable by blind and visually-impaired
10    individuals.
11          2. Pursuant to 42 U.S.C § 12181, a preliminary and permanent injunction
12    enjoining Defendants from violation the ADA with respect to its website.
13          3. Damages under the Unruh Civil Rights Act § 51 3, which provides for
14    actual damages and a statutory minimum of $4,000 for each offense.
15          4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
16    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
17
      Dated: July 28, 2020                CENTER FOR DISABILITY ACCESS
18
19                                        By:
                                          ______________________________
20
                                                Russell Handy, Esq.
21                                              Attorney for plaintiff
22
23
24
25
26
27    3
          Note: the plaintiff is not invoking section 55 of the California Civil Code and
28    is not seeking injunctive relief under the Disabled Persons Act at all.


                                                9

      Complaint
